

 
 

--------------------------------------------------------------------------------

 

                                                                                                                                                                                                      
   Exhibit 10.1
 
AMENDMENT NUMBER 7 TO
 
RECEIVABLES PURCHASE AGREEMENT
 
THIS AMENDMENT NUMBER 7 TO RECEIVABLES PURCHASE AGREEMENT, dated as of May 17,
2012 (this “Amendment”), is entered into by and among FOUNTAIN CITY FINANCE,
LLC, a Delaware limited liability company (the “Seller”), BANK OF AMERICA,
NATIONAL ASSOCIATION, a national banking association (“Bank of America”), as a
Bank and as the agent (the “Agent”) for the Investors and the Banks, DST
SYSTEMS, INC., a Delaware corporation (“DST Systems”), as the Parent and the
Servicer, DST MARKET SERVICES, LLC (f/k/a Wall Street Advisor Services, LLC,
successor-by-merger to DST TASS, LLC) (“DSTMS”) and each of the parties named on
Schedule I hereto as Originators.  Capitalized terms used and not otherwise
defined herein are used as defined in the Receivables Purchase Agreement (as
defined below).
 
WHEREAS, the parties hereto entered into that certain Receivables Purchase
Agreement, dated as of May 21, 2009 (as amended through the date hereof, the
“Receivables Purchase Agreement”);
 
WHEREAS, DST Stock Transfer, Inc. (“DSTST”, and together with DSTMS, the
“Exiting Originators”) was dissolved on December 31, 2011;
 
WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
to remove each of the Exiting Originators as an originator and party thereto;
and
 
WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
in certain other respects as provided herein;
 
NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:
 
SECTION 1. Amendments.  Effective as of the Effective Date (as defined below),
the following amendments are made to the Receivables Purchase Agreement:
 
(a) The definition of “Commitment Termination Date” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended by deleting, in its entirety,
the date “May 17, 2012” therein and replacing, in its entirety, such date with
“May 16, 2013”.
 
(b) Schedule III (Addresses) of the Receivables Purchase Agreement is hereby
deleted and replaced in its entirety with the Schedule III attached hereto.
 
(c) Schedule IV (UCC Information) of the Receivables Purchase Agreement is
hereby deleted and replaced in its entirety with the Schedule IV attached
hereto.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 2. Release of Exiting Originator.  Effective as of the Effective Date,
(a) all references to the Exiting Originators, DST Stock Transfer, Inc. and DST
TASS, LLC in the Receivables Purchase Agreement shall be deemed stricken and of
no further force or effect, (b) each of the Exiting Originators shall cease to
be a party to the Receivables Purchase Agreement and (c) the Exiting Originators
shall have no further rights, duties, obligations or liabilities under the
Receivables Purchase Agreement, other than rights, duties, liabilities or
obligations accruing prior to the Effective Date; provided, however, that the
provisions of Sections 2.08, 2.09, 2.10, 9.01, 9.02, 10.04, 10.05 and 10.06 of
the Receivables Purchase Agreement shall be continuing and shall survive after
the Effective Date with respect to the Exiting Originators.  For the avoidance
of doubt, the release of the Exiting Originators hereunder shall not affect the
rights, duties, obligations or liabilities under the Receivables Purchase
Agreement of the Originators, Seller or DST Systems.  Effective as of the
Effective Date, each of Bank, Seller, DSTMS and DST Systems hereby authorizes
the Agent to file any UCC financing statement amendments necessary to terminate
any UCC financing statement naming either of the Exiting Originators as debtor
filed in connection with the Receivables Purchase Agreement or the other
Transaction Documents.
 
SECTION 3. Effective Date.  This Amendment shall become effective as of the date
(the “Effective Date”) on which the last of the following shall occur: (a) this
Amendment shall have been executed and delivered by a duly authorized officer of
each party hereto and (b) the Agent shall have received the Commitment Fee
payable by the Seller under the Third Amended and Restated Fee Letter, dated as
of the date hereof.
 
SECTION 4. Miscellaneous.
 
(a) References in Receivables Purchase Agreement.  Upon the effectiveness of
this Amendment, each reference in the Receivables Purchase Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to the Receivables Purchase Agreement as amended hereby, and
each reference to the Receivables Purchase Agreement in any other Transaction
Document or any other document, instrument or agreement, executed and/or
delivered in connection with any Transaction Document shall mean and be a
reference to the Receivables Purchase Agreement as amended hereby.
 
(b) Effect on Receivables Purchase Agreement.  Except as specifically amended
hereby, the Receivables Purchase Agreement shall remain in full force and
effect.  This Amendment shall not constitute a novation of the Receivables
Purchase Agreement, but shall constitute an amendment thereof.
 
(c) No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Person under
the Receivables Purchase Agreement or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein.
 
(d) Fees and Expenses.  The Seller and DST Systems agree to pay all costs, fees,
and expenses (including, without limitation, reasonable attorneys’ fees and time
charges of attorneys) incurred by the Agent and/or the Investor in connection
with the preparation, execution and enforcement of this Amendment.
 
(e) Successors and Assigns.  This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
 
 

--------------------------------------------------------------------------------

 
(f) Counterparts.  This Amendment may be executed in any number of counterparts,
and by the different parties hereto on the same or separate counterparts, each
of which shall be deemed to be an original instrument but all of which together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment.
 
(g) Headings.  The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.
 
(h) Amendments.  This Amendment may not be amended or otherwise modified except
as provided in the Receivables Purchase Agreement.
 
(i) GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
 

 


 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SELLER:                                           FOUNTAIN CITY FINANCE, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                
Name:           Gregg Wm. Givens
 
Title:
Treasurer

 
PARENT:                                           DST SYSTEMS, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                
Name:           Gregg Wm. Givens
Title:   Vice President and Chief Accounting Officer
 
SERVICER:                                           DST SYSTEMS, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                
Name:           Gregg Wm. Givens
Title:   Vice President and Chief Accounting Officer
 


[Signatures continued on next page]

[Signature Page to Amendment 7 to Receivables Purchase Agreement (DST)]


 
 
 

--------------------------------------------------------------------------------

 



ORIGINATORS:                                                      DST SYSTEMS,
INC.




By:           /s/ Gregg Wm.
Givens                                                                
Name:           Gregg Wm. Givens
Title:   Vice President and Chief Accounting Officer
 
DST OUTPUT, LLC
DST OUTPUT CENTRAL, LLC
DST OUTPUT EAST, LLC
DST OUTPUT WEST, LLC
DST TECHNOLOGIES, INC.
DST MAILING SERVICES, INC.
DST OUTPUT ELECTRONIC SOLUTIONS, INC.
DST WORLDWIDE SERVICES, LLC
DST RETIREMENT SOLUTIONS, LLC
ARGUS HEALTH SYSTEMS, INC.
DST DIRECT, LLC
DST HEALTH SOLUTIONS, LLC
DST GLOBAL SOLUTIONS NORTH AMERICA, LLC
ISPACE SOFTWARE TECHNOLOGIES, INC.
DST BROKERAGE SOLUTIONS, LLC
FINIX PROFESSIONAL SERVICES, LLC
CONVERGE SYSTEMS, LLC
NEWKIRK PRODUCTS, INC.
LTM PUBLISHING, INC.
MCKAY HOCHMAN CO., INC.
THIRD PARTY EDUCATIONAL SYSTEMS, INC.
CFG OUTPUT LLC
DST HEALTHCARE HOLDINGS, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                
Name:           Gregg Wm. Givens
Title:           Assistant Treasurer


EXITING ORIGINATOR
DST MARKET SERVICES, LLC (f/k/a Wall Street Advisor Services, LLC,
successor-by-merger to DST TASS, LLC)





By:           /s/ Gregg Wm.
Givens                                                                
Name:           Gregg Wm. Givens
Title:           Assistant Treasurer






[Signatures continued on next page]

[Signature Page to Amendment 7 to Receivables Purchase Agreement (DST)]


 
 
 

--------------------------------------------------------------------------------

 

 
AGENT:
BANK OF AMERICA, NATIONAL ASSOCIATION,

 
as Agent





 
By:
/s/ Jeremy Grubb
   

 
Name:  Jeremy Grubb

 
Title:    Vice President

 
 
BANK:
BANK OF AMERICA, NATIONAL ASSOCIATION





 
By:
/s/ Jeremy Grubb
   

 
Name:  Jeremy Grubb

 
Title:    Vice President

 


 






[End of Signatures]
 

[Signature Page to Amendment 7 to Receivables Purchase Agreement (DST)]


 
 

--------------------------------------------------------------------------------

 



 

 
 

--------------------------------------------------------------------------------

 
